Citation Nr: 1742300	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4. Entitlement to a compensable rating for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1999 to March 2000, and from December 2004 to December 2005, to include in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) from March 2012, April 2014 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

Effective September 21, 2009, the Veteran is in receipt of a 100 percent schedular evaluation for PTSD, and separate grants of special monthly compensation on various bases.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


The issue of entitlement to a compensable rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. At the April 2017 Board hearing, the Veteran withdrew his claim for entitlement to service connection for bilateral hearing loss.

2. The medical evidence regarding a nexus to service for residuals of a traumatic brain injury (TBI) is in relative equipoise.

3. The Veteran's obstructive sleep apnea was not incurred in service.


CONCLUSIONS OF LAW

1. The criteria for a withdrawal of a substantive appeal on the issue of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for service connection for residuals of a traumatic brain injury have been met. 38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3. The criteria for service connection for obstructive sleep apnea have not been met. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327 (2016).

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In several letters of record, the Veteran was informed of the type of evidence needed to develop his claims and what the VA would do to assist him obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All necessary assistance to obtain evidence has been provided. The Veteran's service treatment and personnel records, pertinent post-service medical records, VA examination reports, personal statements, buddy/lay statements, and hearing transcript have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained.

The Veteran was provided a thorough VA medical examination for residuals of his traumatic brain injury. As to the obstructive sleep apnea claim, there is no probative evidence suggesting the claimed condition is related to service. Rather, only the Veteran's general conclusory statements that his claimed disabilities are related to service are of record, which are insufficient to entitle a veteran to a medical examination under § 5103A (d) (2) (B). Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (observing that "[s]ince all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case"). See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Withdrawal

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the veteran or by his or her authorized representative. Id.  

The Veteran requested the withdrawal of his claim for entitlement to service connection for bilateral hearing loss at his April 2017 Board hearing with the undersigned VLJ. Thus, there are no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.202. The Board does not have jurisdiction to review this claim and it is therefore dismissed.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A. Residuals of a Traumatic Brain Injury (TBI)

The Veteran was diagnosed with a mild TBI in February 2010 at the Palo Alto VA Medical Center (VAMC), where he also received treatment. Prior to that, he screened positive for TBI as early as 2007. He reported that during service, he was knocked unconscious for approximately 5 to 15 minutes when an improvised explosive device (IED) exploded near his jeep. The incident is not in his service treatment records or military personnel records. However, the Veteran reported he complained of occipital headaches after the incident, which he contends have continued since service, even after treatment.

The Veteran testified at his April 2017 Board hearing that his occupation while in Iraq was that of "IED hunter," meaning he was sent ahead of larger convoys to search and detonate IEDs. While there is no direct evidence of the particular event which caused the Veteran to lose consciousness, the Veteran's military occupational specialty (MOS) as described demonstrates he served in combat, and his assertion that such an event took place, which has not been contradicted, is deemed to be credible and to have occurred as reported. 38 U.S.C.A. § 1154 (b).

The Board notes the March 2014 VA examiner's opinion, in which she stated that there was "no conclusive evidence for TBI." The examiner's main contention was that there was no evidence to support the Veteran's statements regarding the IED blast incident in his service treatment records, although she noted that the pain in the occipital nerve area might be a residual of a mild head injury. In a related VA examination for a headache disability, she stated that the Veteran's occipital neuralgia headaches "are at least as likely as not due to combat exposure[.]" These opinions are not probative of a nexus to service for TBI because they are contradictory and do not take into account the Veteran's lay statements, which are presumed credible as a matter of law. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Since the medical evidence regarding a nexus to service is in relative equipoise, the Veteran is afforded the benefit of the doubt, and his claim for service connection for TBI is granted.
The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


B. Obstructive sleep apnea (OSA)

Obstructive sleep apnea (OSA) is not a "chronic disease" listed under 38 C.F.R.      § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). OSA is a specific medical condition defined as "cessation of breathing resulting from the collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep." See Dorland's Illustrated Medical Dictionary 116-17 (32nd ed. 2012).

The Veteran was diagnosed with mild OSA in October 2016, which was noted as resolved with the use of a continuous positive airway pressure (CPAP) device. The Veteran contends his OSA began after the IED incident noted above.

The Veteran's service treatment records do not indicate any complaints, diagnoses or treatments for symptoms suggestive of OSA, such as loud snoring, stoppage of breath during sleep, or excessive daytime sleepiness or fatigue. The Veteran reported "good" health in his December 2005 post-deployment health assessment questionnaire. 

The preponderance of the evidence is against the claim for service connection for obstructive sleep apnea. There is no medical evidence to suggest a link between the Veteran's OSA and his active service, including as a residual of his TBI. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss is dismissed.

Service connection for residuals of a traumatic brain injury is granted.

Service connection for obstructive sleep apnea is denied.


REMAND

Further development is required to evaluate the Veteran's claim for a compensable evaluation of his service-connected hemorrhoid disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the claims file.

2. Schedule the Veteran for an appropriate VA examination to determine the severity of his hemorrhoids. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

3. Following a review of the examiner's report and any additional development deemed necessary, re-adjudicate the claim. Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


